Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
 
“image acquisition unit” and “image correction unit”  in claim 1;
“image correction unit”, “color and/or brightness acquisition unit” and “color and/or brightness adjustment unit” in claim 2;
“image correction unit”, “color and/or brightness storage unit” and “color and/or brightness adjustment unit” in  claim 3;
“image correction unit” in claims 4-6;
“image correction”, “structure extraction unit”, and “color and/or brightness adjustment unit” in claims 7-8;
“display unit” and “display control unit” in claims 11-12;
“display control unit” in claim 13;
“display control unit”, “display pattern setting unit” in claim 14;
“composite image generation unit” and “display unit in claim 15;

“image acquisition unit” and “image correction unit” in claim 20.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-6, 9-14 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazaki et al. (US 2013/0172675, hereinafter “Yamazaki”).
As to claim 1, Yamazaki discloses an endoscope system comprising: 
a light source (light source 3, Fig.1) that emits first mode illumination light and second mode illumination light (white color light in white color observation mode, narrow band light in narrow band observation mode, [0026]);
an image acquisition unit (endoscope 2, [0023]) that acquires a first mode display image and a second mode display image, the first mode display image being obtained by imaging an observation target including a first structure in a case where the observation target is illuminated with the first mode illumination light (image obtained in white light observation mode, [0066]), and the second mode display image being obtained by imaging the observation target in a case where the observation target is illuminated with the second mode illumination light (image obtained in narrow band observation mode, [0067]); and 
an image correction unit (at least color correction circuit 48 and light adjustment circuit 36 as part of video processor 4, Fig.1) that obtains a corrected image by correcting the first mode display image or the second mode display image, and performs correction such that a difference in a color and/or brightness of the first structure between the first mode display image and the second mode display image before the correction becomes small (color made similar, [0081]; brightness made similar, [0043]).
	As to claim 2, the image correction unit includes a color and/or brightness acquisition unit (at least color discrimination circuit 47 or brightness detection circuit 35, as part of video processor 4, Fig.1) that acquires a color and/or brightness of the first structure from the first mode display image (determines and stores hue regions of image, [0072]-[0073]; brightness, 
	As to claim 3, the image correction unit includes a color and/or brightness storage unit (at least color discrimination circuit 47 or brightness detection circuit 35, as part of video processor 4, Fig.1) that stores the color and/or the brightness of the first structure in advance (determines and stores hue regions of image, [0072]-[0073]; brightness, [0042]-[0043]), and a color and/or brightness adjustment unit that performs correction for adjusting the color and/or the brightness of the second mode display image such that a difference between the color and/or the brightness of the first structure in the second mode display image before the correction and the color and/or the brightness of the first structure stored in the color and/or brightness storage unit becomes small (color made similar, [0081]; brightness made similar, [0043]).
	As to claim 4, the observation target includes a second structure (images can include multiple structures, including blood vessels, microstructures, or mucous membrane, [0067]), and the image correction unit corrects the first mode display image or the second mode display image such that a difference in the color and/or the brightness of the first structure and the second structure between the first mode display image and the second mode display image before the correction becomes small (color made similar, [0081]; brightness made similar, [0043]).

As to claim 6, the observation target includes a second structure (images can include multiple structures, including blood vessels, microstructures, or mucous membrane, [0067]), and the image correction unit corrects the first mode display image or the second mode display image such that a difference in the color and/or the brightness of the first structure and the second structure between the first mode display image and the second mode display image before the correction becomes small (color made similar, [0081]; brightness made similar, [0043]).
As to claims 9 and 10, the first structure is a mucous membrane structure, and the second structure is a vascular structure (images can include multiple structures, including blood vessels, microstructures, or mucous membrane, [0067]).
As to claims 11 and 12, Yamazaki further discloses: a display unit (monitor 5, Fig.1) that displays the corrected image and a non-corrected image which is not corrected by the image correction unit among the first mode display image or the second mode display image (displays images obtained during white light observation mode and narrow band observation mode, [0023]); and a display control unit (control circuit 31, Fig.1 controls signals output to display) that controls the display unit.
	As to claim 13, the display control unit controls the display unit such that the display unit alternately displays the non-corrected image and the corrected image (when white light 
As to claim 14, the display control unit has a display pattern setting unit (e.g. switch 12, [0028]) that sets a display pattern including a display time of the non-corrected image and a display time of the corrected image on the display unit (when white light observation mode and narrow band observation mode are alternatively selected, [0027], the video processor 4 will control the monitor to alternately display the non-corrected image (white light image) and the corrected image (narrow band image) at a timing set by a switching signal from switch 12, [0028]).
As to claim 16, the first mode illumination light is light in which a single color or a plurality of colors of light (white light which is made up of plural colors) is emitted under a first mode light emission condition (no filter 25, [0038]), and the second mode illumination light is light in which a single color or a plurality of colors of light (plural single colors, [0036]) is emitted under a second mode light emission condition (with filter 25, [0037]) that is different from the first mode light emission condition.
As to claim 17, in a case where the first mode illumination light is light in which the plurality of colors of light is simultaneously emitted, the first mode display image is an image obtained by imaging the observation target that is simultaneously illuminated with the plurality of colors of light (white light is simultaneously emitted colors, e.g. RGB light, and CCD 16 includes a color separation filter, [0031], for simultaneous reception of the white light to form an image), and in a case where the first mode illumination light is light in which the plurality of colors of light is sequentially emitted, the first mode display image is an image obtained by 
As to claim 18, in a case where the second mode illumination light is light in which the plurality of colors of light is simultaneously emitted, the second mode display image is an image obtained by imaging the observation target that is simultaneously illuminated with the plurality of colors of light (narrow band of a plurality of colors is emitted simultaneously, [0036]-[0037], and CCD 16 includes a color separation filter, [0031], for simultaneous reception of the white light to form an image), and in a case where the second mode illumination light is light in which the plurality of colors of light is sequentially emitted, the second mode display image is an image obtained by sequentially imaging the observation target that is sequentially illuminated with the respective colors of light (if light source/imager of Yamazaki were a field sequential imaging system, illumination light colors would be emitted sequentially and the imager 16 would obtain field sequential images each individual color).
As to claim 19, Yamazaki discloses endoscope system comprising:
a light source (light source 3, Fig.1) that emits first mode illumination light and second mode illumination light (white color light in white color observation mode, narrow band light in narrow band observation mode, [0026]);
an image acquisition unit (endoscope 2, [0023]) that acquires a first mode display image and a second mode display image, the first mode display image being obtained by imaging an observation target including a first structure in a case where the observation target is illuminated with the first mode illumination light (image obtained in white light observation mode, [0066]), 
an image correction unit (at least color correction circuit 48 and light adjustment circuit 36 as part of video processor 4, Fig.1) that obtains a corrected image by correcting the first mode display image or the second mode display image, and performs correction such that a difference in a color and/or brightness of the first structure between the first mode display image and the second mode display image before the correction becomes small (color made similar, [0081]; brightness made similar, [0043]); and 
a display control unit (control circuit 31, Fig.1 controls signals output to display) that controls a display unit, 
the image correction unit includes a color and/or brightness acquisition unit (at least color discrimination circuit 47 or brightness detection circuit 35, as part of video processor 4, Fig.1) that acquires a color and/or brightness of the first structure from the first mode display image (determines and stores hue regions of image, [0072]-[0073]; brightness, [0042]-[0043]), and 
a color and/or brightness adjustment unit (at least color correction circuit 48 and light adjustment circuit 36 as part of video processor 4, Fig.1) that performs correction for adjusting a color and/or brightness of the second mode display image such that a difference between the color and/or the brightness of the first structure in the second mode display image before the correction and the color and/or the brightness of the first structure acquired by the color and/or brightness acquisition unit becomes small (color made similar, [0081]; brightness made similar, [0043])

As to claim 20, Yamazaki discloses a method of operating an endoscope system, the method comprising: 
a step of, by a light source, emitting first mode illumination light and second mode illumination light (light source 3, Fig.1, emits white color light in white color observation mode and narrow band light in narrow band observation mode, [0026]); 
a step of, by an image acquisition unit (endoscope 2, [0023]), acquiring a first mode display image and a second mode display image, the first mode display image being obtained by imaging an observation target including a first structure in a case where the first mode illumination light is emitted (image obtained in white light observation mode, [0066]), and the second mode display image being obtained by imaging the observation target in a case where the second mode illumination light is emitted (image obtained in narrow band observation mode, [0067]); and 
a step of, by an image correction unit (at least color correction circuit 48 and light adjustment circuit 36 as part of video processor 4, Fig.1), obtaining a corrected image by correcting the first mode display image or the second mode display image, and performing correction such that a difference in a color and/or brightness of the first structure between the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 2013/0172675, hereinafter “Yamazaki”) in view of Morita (US 2011/0235877).
As to claims 7 and 8, Yamazaki corrects the entire second mode display image and thus all structures in the second mode display image.  Therefore, Yamazaki fails to disclose processing circuitry to extract a particular structure (e.g. second structure) from the second mode display image to form a second structure extracted second mode display image, wherein the color and/or brightness adjustment unit performs correction on the second structure in the second structure extracted second mode display image.  However, Morita teaches, in a similar endoscope image processing apparatus, that by forming a lesion area (second structure) extracted special image (e.g. second structure extracted second display image) by extracting everything else from the image except the lesion area, visibility of such lesion area will be improved when combining the special light image (second mode display image) and the normal light image (first mode display image) ([0087]-[0088]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the Yamazaki .

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US 2013/0172675, hereinafter “Yamazaki”) in view of Ishihara (US 2014/0161369).
Yamazaki discloses display of corrected image and non-corrected image but fails to disclose a composite image generation unit that combines the non-corrected image and the corrected image to generate a composite image.  Ishihara teaches, in a similar apparatus that displays a normal non-corrected image and a corrected special image (e.g. Figs.1,4), that the display may additionally display a superimposed (composite) image of the non-corrected and corrected image (this would require circuitry acting as a composite image generation unit, 47, Fig.14) so as to more clearly present the positional relationship between the images to the operator ([0108],[0157]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the Yamazaki apparatus with a “composite image generation unit” to combine the corrected and non-corrected images as an additional mode of displaying the images to an operator.  One of ordinary skill would recognize that providing this mode of displaying the two images would allow an operator to more easily distinguish differences (features) between the images that may have clinical value.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 20160381273 A1	HONDA; Kazuki et al.
US 9414739 B2	Takekoshi; Satoshi et al.
US 8936548 B2	Ozawa; Satoshi et al.
US 7877135 B2	Iketani; Kohei et al.
US 7625336 B2	Fukuyama; Mitsufumi et al.
US 7539335 B2	Fukuyama; Mitsufumi
US 20170318207 A1	Chanin; Alex
US 20100245552 A1	HIGUCHI; Keiji
US 20100245551 A1	MORITA; Yasunori
US 20170143442 A1	Tesar; John et al.
US 20170230634 A1	TAKENOUCHI; Yusuke et al.
US 20170178304 A1	Matsuura; Yoshio
US 8976264 B2	Rivard; William Guie et al.
US 20180077399 A1	HIROTA; Masashi
US 20180000317 A1	MITAMURA; Motohiro
US 20170032539 A1	KURAMOTO; Masayuki





Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LEUBECKER whose telephone number is (571)272-4769. The examiner can normally be reached Generally, M-F, 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan T Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795